
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.27


CONFIDENTIAL DISCLOSURE AGREEMENT


        Metabolix, Inc., with a principal address at 21 Erie Street, Cambridge,
Massachusetts 02139 ("Metabolix") desires to disclose to Jack W. Schuler (the
"Recipient"), with an address at 28161 North Keith Drive, Lake Forest, Illinois
60045, certain confidential and proprietary business information.

        It is agreed that all disclosures of Confidential Information of
Metabolix to the Recipient shall be governed by the following terms and
conditions:

        1.    Purpose.    Metabolix shall disclose to the Recipient such of its
Confidential Information as Metabolix, in its sole discretion, deems necessary
or desirable for the Recipient to provide strategic advice to Metabolix (the
"Purpose").

        2.    Confidential Information.    As used herein, the term
"Confidential Information" means information and/or materials which Metabolix
considers to be confidential or proprietary in nature including, but not limited
to, trade secrets, know-how, inventions, improvements, chemical compounds and
compositions, techniques, research and development data, financial, sales or
marketing plans and data, technical data, drawings, photographs, process
information, samples, equipment, specifications, designs, apparatus, inventions,
improvements and/or discoveries, whether or not legally protectable, and the
like.

        3.    Exceptions.    This Agreement imposes no obligation upon Recipient
with respect to information that:

a.is in the public domain at the time of disclosure or later becomes part of the
public domain through no breach of this Agreement;

b.the Recipient can demonstrate, by competent documentary proof, was in his
possession without obligation of confidentiality prior to disclosure hereunder;

c.is acquired by the Recipient without obligation of confidentiality from a
third party who has a legal right to disclose such information; or

d.is independently developed by the Recipient's employees without knowledge of
or access to Metabolix's Confidential Information.

        Specific Confidential Information is not within one of the above
exceptions merely because it is encompassed by a more general disclosure or can
be assembled by selection of disclosures from multiple sources that are
individually within the exceptions.

        4.    Use and Confidentiality.    Except as otherwise agreed in writing
by Metabolix, the Recipient shall not use Metabolix's Confidential Information
for any purpose other than the Purpose described above. The Recipient shall use
the same degree of care to preserve the confidentiality of Metabolix's
Confidential Information as he employs with respect to his own Confidential
Information, but no less than a reasonable amount of care. The Recipient shall
not divulge, in whole or in part, to any third party any of Metabolix's
Confidential Information or the fact that discussions may be occurring between
the Recipient and Metabolix or any of the terms of this Agreement without the
prior written consent of Metabolix, except to the Recipient's professional
advisors and attorneys (together, "Representatives") who reasonably require
knowledge of such Confidential Information. The Recipient shall inform his
Representatives of the confidential nature of such Confidential Information,
shall cause his Representatives to treat the Confidential Information
confidentially, and shall be responsible for a breach of this agreement by his
Representatives. Notwithstanding the foregoing, in the event that the Recipient
or any of his Representatives receive a request or are required by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process to disclose Confidential Information, the Recipient shall, and
shall cause his Representatives to, (a) promptly notify Metabolix of the
existence, terms and circumstances surrounding such request, (b) consult with
Metabolix on the advisability of taking legally available steps to resist or
narrow such request, and (c) assist Metabolix, at its expense, in seeking a
protective order or other appropriate remedy. In the event that such protective

--------------------------------------------------------------------------------



order or other remedy is not obtained or that Metabolix waives compliance with
the provisions hereof, the Recipient or any of his Representatives, as the case
may be, may disclose to any tribunal only that portion of the Confidential
Information which the Recipient or his Representatives are advised by counsel is
legally required to be disclosed, and the Recipient and his Representatives
shall exercise reasonable best efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information .

        5.    Return of Confidential Information.    Upon request, the Recipient
shall return or destroy all of Metabolix's Confidential Information, provided
that a single copy can be retained in the Recipient's archives for the sole
purpose of monitoring compliance with this Agreement.

        6.    Acknowledgement.    The Recipient hereby acknowledges that he may
obtain material nonpublic information as a result of Metabolix disclosures
hereunder. Recipient agrees that while he is in possession of material,
nonpublic information about Metabolix, the Recipient, his spouse, children or
other family members living in the same household, and any investment fund,
trust, retirement plan, partnership, corporation or other entity over which
Recipient has the ability to influence or direct investment decisions concerning
securities (collectively, "Affiliates"), are prohibited from the following
activities:

•trading in Metabolix securities (including trading in options, puts, calls or
other derivative securities of Metabolix);

•having others trade for Recipient in Metabolix securities;

•giving trading advice of any kind about Metabolix;

•disclosing the material, nonpublic information about Metabolix to anyone else
who might then trade ("tipping"); and

•trading in the securities of any other company about which Recipient learns of
material nonpublic information through discussions with Metabolix.

        7.    Limitation on Certain Actions.    For a period of 12 months from
the date of this Agreement, neither the Recipient nor any of his Representatives
shall make any public announcement with respect to, or submit a proposal for, or
offer of (with or without conditions) (x) any merger, consolidation, business
combination, tender or exchange offer, purchase of Metabolix's assets or
businesses, or similar transactions involving Metabolix or (y) any
recapitalization, restructuring, liquidation or other extraordinary transaction
involving Metabolix or any of its securities or assets. Recipient's obligations
under this Paragraph 7 shall survive the termination of this Agreement pursuant
to Paragraph 8 and continue through the first anniversary of the date of this
Agreement.

        8.    Term.    This Agreement shall have a term of one (1) year from the
effective date of this Agreement; provided that either party may terminate this
Agreement upon ten (10) days written notice to the other, and provided further
that the Recipient's obligations under Paragraphs 4 and 5 shall survive for five
(5) years after the expiration or termination of this Agreement.

        9.    No Implied Contract or License.    No rights or obligations,
including third party rights, other than those expressly recited herein are to
be implied from the terms hereof. Nothing in this Agreement shall be construed
to establish or require the establishment of any contract or arrangement of any
kind, other than regarding the restrictions on disclosure and use as set forth
herein, including without limitation any contract or arrangement for the supply
of products or services, or any transfer, license, or purchase of technology by
the parties hereto.

        10.    Right to Disclose.    Metabolix makes no representations or
warranties, express or implied, with respect to its Confidential Information,
including but not limited to warranties of merchantability and fitness for a
particular purpose, nor any representation or warranty with respect to the
accuracy or completeness of its Confidential Information. Metabolix shall have
no liability to Recipient or his Representatives relating to or arising from use
of or reliance on the Confidential Information.

--------------------------------------------------------------------------------



        11.    Governing Law.    This Agreement is entered into under, and shall
be construed in accordance with, the laws of the Commonwealth of Massachusetts.

        12.    Entire Agreement; Specific Performance.    This Agreement
contains the entire agreement and understanding between the parties with respect
to the subject matter hereof. No modification or alteration of this Agreement
shall be effective unless made in writing and signed by both parties. Neither
the discontinuation of discussions between the parties nor any other fact
(except express written modification hereof) shall relieve either party from its
obligations hereunder. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns. The Recipient
acknowledges and agrees that money damages would not be a sufficient remedy for
any breach (or threatened breach) of this letter agreement by the Recipient or
his Representatives and that Metabolix shall be entitled to equitable relief,
including injunction and specific performance, as a remedy for any such breach
(or threatened breach), without proof of damages, and each party further agrees
to waive, and use his best efforts to cause his Representatives to waive, any
requirement for the securing or posting of any bond in connection with any such
remedy. Such remedies shall not be the exclusive remedies for a breach of this
letter agreement, but will be in addition to all other remedies available at law
or in equity. The illegality, invalidity or unenforceability of any provision
hereof under the laws of any jurisdiction shall not affect its legality,
validity or enforceability under the laws of any other jurisdiction, nor the
legality, validity or enforceability of any other provision.

[signature page follows]

Accepted and Agreed to:

RECIPIENT:   METABOLIX, INC.
/s/ JACK W. SCHULER


--------------------------------------------------------------------------------

Jack W. Schuler
 
By:
 
/s/ SARAH P. CECIL


--------------------------------------------------------------------------------

Sarah P. Cecil, General Counsel
Date: Feb. 6, 2013
 
Date: Feb. 6, 2013

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.27



CONFIDENTIAL DISCLOSURE AGREEMENT
